FILE COPY




                           IN THE SUPREME COURT OF TEXAS
                                     -- -- -- --
                                        denied

NO. 14-0787

 MOHAMAD MOOTI AND ILHAM                         §
 ELSALEH D/B/A BRYAN AUTO                        §
                                                                               Brazos County,
 BODY & AUTO SALES AND                           §
 BRAZOS VALLEY COLLISION                         §
                                                                                  10th District.
 CENTER                                          §
 v.                                              §
 AHMAD ALDIRAWI



                                                                              December 5, 2014

        Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.

                                                                               January 23, 2015

        Petitioner's motion for rehearing of petition for review, filed herein in the above
 numbered and styled case, having been duly considered, is ordered, and hereby is, denied.


                                     

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do             hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.
        It is further ordered that petitioner, MOHAMAD MOOTI AND ILHAM ELSALEH
 D/B/A BRYAN AUTO BODY & AUTO SALES AND BRAZOS VALLEY COLLISION
 CENTER, pay all costs incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 26th day of January, 2015.


                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk